DETAILED ACTION
Claims 9-10, 12, 14-15 and 18-27 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert G. Crouch on July 13, 2021.
The application has been amended as follows: 
Claim 9. A variable neutral density filter (VND), comprising: 
a first polarizer; 
a second polarizer; 
a third polarizer; and 
a mechanical tuning structure comprising a first actuator that rotates the second polarizer, and a second actuator that rotates the third polarizer; 
wherein the first, second, and third polarizers are neutral; 
wherein the first and second polarizers form a first attenuation stage, with transmission determined by a first angle formed between the first and second polarizer absorption axes; 
substantially twice the rate of the second polarizer, wherein the second and third polarizers have the same sign of rotation; 
wherein the composite transmission of the first and second attenuation stages is the product of the first stage transmission and the second stage transmission; -2-Application No. 15/916,115 Attorney Docket No. 51163-00015 
wherein the first and second angles are selected to preserve the normal- incidence composite transmission for rays incident off-normal.

Claim 18. The VND filter of Claim 9, wherein a third actuator rotates the first polarizer, the second polarizer, and the third polarizer in unison.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
The reasons for allowance are set forth in the Office action of October 23, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendments were required to overcome possible rejections under §112, to overcome possible prior art rejections and to otherwise place the application in condition for allowance.  See co-filed interview summary.
As previously noted the term “stop” in the current application is used to describe a doubling or halving of the amount of light passing through an optical element, e.g. through a variable filter.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.
As previously noted the term “actuator” can include a person.  For example paragraph [0063] discusses the rotation of the elements having resistance during tuning to create a desired user feel and paragraph [0081] (and claim 20) discusses (require) detents to allow the user to identify stops by feel.  Further, this is consistent with the definition of an actuator, which is “a person or thing that actuates” as defined by the Random House Unabridged Dictionary.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                            July 13, 2021